Exhibit 10.10

Application Letter for Drawing of Bank Loan Facility

 No. Jie 2005 Zong 1145042R-3

To: Shenzhen Branch, China Construction Bank

In accordance with the Comprehensive Credit Facility Agreement (No. Jie 2005
Zong 1145042R, hereinafter referred to as “Agreement”) entered into by your
company and us, Shenzhen BAK Battery Co., Ltd., we’d like to apply for the
drawing of the loan facility under the Agreement.

One.     We’d like to apply for the bank loan of RMB Thirty Million Yuan (RMB
30,000,000yuan).

Two.     The term of this bank loan shall be six months.

Three.     The purpose of this bank loan is for production working capital.

Four.     Interest Rate and Interest

(1)     Loan in RMB

1.     Interest Rate

The interest rate for the bank loan is 5.481% per year fixed for the whole bank
loan term.

2.     Penalty Interest Rate

The penalty interest rate is fixed at 10.962% per year in case that we use the
bank loan for purpose other than that stated in this application letter; 

The penalty interest rate is fixed at 8.2215% per year in case that we delayed
in repayment of the loan.

3.     The interest will be calculated from the date of transfer of the loan
into the account of borrower. The interest will be calculated by the day and the
daily interest = monthly interest/30 = annual interest/360. In case that we fail
to pay the interest on time, the compound interest will be imposed from the next
day.

--------------------------------------------------------------------------------




4. Payment of Interest

The interest will be paid monthly at the 20th day of each month.

(2)     Loan in Foreign Currency

N/A

Five.     Repayment Plan

We will repay the principal of the loan according to the following schedule:

Date: August 23, 2006, Amount: RMB 30,000,000.00 yuan

Six.     This letter shall come into effect once it is signed by the legal
representative (or authorized representative) of us and stamped with the company
chop of us. This letter is an appendix and an integral part to the Agreement.
This letter is irrevocable. We will perform  our obligations strictly in
accordance with the Agreement and its appendix. Please review and approve our
application.

Seven.     This letter has three originals.

Applicant: Shenzhen BAK Battery Co., Ltd. (stamp)
Legal Representative (person in charge): Li Xiangqian

Date: February 22, 2006

After examination, we approved the above application.
Shenzhen Branch, China Construction Bank (stamp)
Person in charge or authorized representative: (signature):_______

Date: February 22, 2006